Citation Nr: 1616074	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a backside disability.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for a head disability.

4.  Entitlement to service connection for upper spine disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to December 1946.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Additional evidence was received subsequent to the statement of the case (SOC) issued in October 2014.  As the evidence is not pertinent to the claim decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a backside disability, skin cancer, a head disability, an upper spine disability, and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A March 2004 Board decision denied service connection for a neck disability and eye disability, the decision was not appealed.

2.  Evidence presented since the March 2004 Board decision is cumulative or redundant of evidence at the time of the prior final denial of the claim for entitlement to service connection for a neck disability.

3.  Evidence presented since the March 2004 Board decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an eye disability.


CONCLUSIONS OF LAW

1.  The March 2004 Board decision, which denied service connection for a neck and an eye disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria to reopen the claim of service connection for a neck disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria to reopen the claim of service connection for an eye disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims to Reopen

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Neck Disability

The Veteran filed a claim to reopen the issue of service connection for a neck disability in his March 2013 substantive appeal for other issues.  This claim to reopen took the form of the Veteran listing several bone scans he had done in August 1999, October 2012, July 1971, 1997, May 2007, and May 2011.

The original claim of service connection for this disability was received by VA in November 1998.  By a December 1998 rating decision, the RO denied the claim on the grounds that there was no in-service neck injury and that the claim was not well-grounded.  The Veteran thereafter submitted a statement detailing a hospitalization while in service for a sore and swollen neck.  The Veteran reiterated his belief that his neck condition began during combat in a February 1999 statement.  The Veteran also submitted additional VA treatment notes.  Another rating decision was issued in April 1999 denying service connection for a neck disability again on the basis that there was no in-service neck injury.  

The Veteran filed a timely notice of disagreement (NOD) in November 1999 and a SOC was issued in January 2000.  The Veteran submitted a substantive appeal in the same month and a Board decision was issued in March 2001 remanding the issue of service connection for a neck disability for development.  After additional development, a November 2003 rating again denied service connection for a neck disability and in the same month a supplemental statement of the case (SSOC) was issued continuing that denial.  Subsequently, in a March 2004 Board decision, service connection for a neck disability was denied.  The decision was final when mailed.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  In July 2014, the Board denied a motion for reconsideration of the March 2014 Board decision.

Evidence pertaining to a neck disability received since the March 2004 Board decision includes a June 2004 letter from the Veteran, December 2004 VA treatment note indicating arthritis is his neck, a July 2004 VA treatment note indicating chronic neck pain, a November 2005 examination for house bound status noting osteoarthritis in his cervical spine and limited range of motion, a November 2005 VA treatment note indicating neck pain, a March 2006 VA treatment note indicating neck pain, a February 2007 VA treatment note indicating complaint of neck pain, and an August 2008 statement recounting a 1945 hospitalization for his neck.

This evidence is new because it was not previously before agency decisionmakers at the time of the March 2004 Board decision.  However, the Board finds that the newly-submitted evidence is not material because the evidence is either cumulative or redundant of the evidence previously before the Board.  This is so because the evidence either takes the form of treatment records indicating present neck pain, or the Veteran's recollection of the date of his hospitalization for his neck disability.  Even presuming the credibility of the Veteran's statements as the Board must, his assertions of his hospitalization are redundant of his earlier assertions of his hospitalization.  For instance, in a letter from the Veteran dated January 1999, the Veteran asserted that he was hospitalized "with a sore and swelling neck" on or about May 1945.  The same hospitalization is recounted in the June 2004 letter from the Veteran.  Furthermore, the newly-submitted treatment notes are cumulative of treatment notes previously before the Board in that they merely describe the Veteran's present reports of neck pain and do not relate to an unestablished fact.

The Board acknowledges that the Veteran's representative asserts that a June 2013 letter from the Veteran is new and material evidence.  See March 2015 statement.  However, documents received by VA in June 2013 take the form of a duplicate of a September 1994 letter from the Veteran, a duplicate of a July 1995 letter, a duplicate of the Veteran's March 2013 substantive appeal form, and a duplicate of an April 2013 letter from the Veteran.  As the Veteran's submissions with respect to this claim are not new and material even considering the low bar in Shade, reopening the Veteran's claim of service connection for a neck disability is not warranted. 

The Board notes that VA has a duty to provide notice of the information and evidence necessary to substantiate a claim, and a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

An April 2013 letter substantially satisfied the duty to notify.  Additionally, all potentially relevant evidence to the neck claim has been obtained.  Moreover, although a VA medical examination was not provided in connection with the neck claim, the Board finds that new and material evidence has not been presented or secured.  Unlike the eye disability claim addressed below, as the neck disability claim is not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

Eye Disability

Entitlement to service connection for an eye disability was previously denied in a March 2004 Board decision.  That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In July 2004, the VA received a May 2004 letter from a private doctor (Dr. Kirch) at least suggesting a connection between the Veteran's eye disability and his service.  In July 2004, the Veteran filed a motion for reconsideration.  This motion was denied by the Board in the same month.  The Veteran again brought this claim in August 2008.  An October 2008 rating decision denied reopening his claim of service connection for an eye disability on the basis of no new and material evidence, and that rating was not appealed nor was new and material evidence submitted within one year.  However, that rating decision did not consider the May 2004 letter.  To this extent, that rating did not become final.  Thus, the Board finds that the last prior final denial is the March 2004 Board decision.

The Veteran again brought a claim for entitlement to service connection for an eye disability in July 2010.  Another rating decision was issued in October 2010 that denied reopening on the basis of no new and material evidence, and considered the May 2004 letter.  However, the Board finds that the letter dated May 2004 is new and material evidence.  This evidence is new in that it was not previously considered in the March 2004 Board decision or the October 2008 rating.  It is material in that it raises a reasonable possibility of substantiating the Veteran's claim that his eye disability is related to his combat service.  Accordingly, the claim for service connection for an eye disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been presented, and the Veteran's claim of service connection for a neck disability remains denied.

New and material evidence having been presented, the claim to reopen service connection for an eye disability is allowed; to this limited extent, the appeal is granted.


REMAND

Eye Disability

The Veteran has consistently asserted that his current eye disability has a relation to his service, including on the battlefield in Luzon, Philippines.  See January 1999 letter, February 1999 statement, and August 2008 letter from Veteran.  To date, the Veteran has not received a VA examination for his claimed eye disability.  The Board notes that nearly all of the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  See March 2004 Board decision. 

The record shows that the Veteran served in combat as he was an infantry squad leader, participated in the Battle of Luzon, and was awarded the Combat Infantryman Badge.  In the case of any veteran who engaged in combat with the enemy the Secretary shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence, if consistent with circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b) (West 2014).  Additionally, the Board acknowledges its heightened duty to consider carefully the benefit of the doubt where service records were destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

As the claim has been reopened, and because the May 2004 letter provides an indication that his eye disability may be related to service, and the Veteran has consistently reported his eye disability is related to injuries sustained in combat, the Board finds that the claim should be remanded to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App 79 (2006).

Furthermore, in light of the Board's decision reopening the claim of service connection for a neck disability, the RO will have an opportunity to adjudicate the issue on a de novo.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).

Backside, Head, and Upper Spine Disabilities

The Veteran has similarly received no VA examination for his claimed backside, head, and upper spine disabilities.  For much the same reasons as noted for his eye disability, the Board finds that these claims should also be remanded to afford the Veteran VA examinations. 

Skin Cancer

The Veteran received a VA examination for his skin cancer in September 2014.  The examiner opined that the Veteran's skin cancer was less likely than not incurred in service.  The rationale provided was that his basal cell carcinoma was more likely than not secondary to sun exposure over his entire life, rather than just military service.  The examiner stated "it is impossible to say that his skin cancer is solely attributable to his sun exposure while in the military" but also stated "this examiner does feel his sun exposure while in the military did contribute to the development of skin cancer in 2009 and 2012."  The Board finds that this rationale is equivocal at best and thus inadequate.  For this reason, a remand for a new medical opinion is necessary to ascertain whether it is as likely as not the Veteran's skin cancer was incurred in or caused by his military service.  See McLendon, 20 Vet. App at 79.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his eye disability claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current eye disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified eye disability had its onset during service, or is otherwise related to, service. The examiner should consider the Veteran's statements about injuring his eyes in combat and should also specifically address the May 2004 letter from Dr. Kirch.

A complete rationale or explanation should be provided for the opinion reached.

2.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his claimed backside, head, and upper spine disabilities.  The entire claims file should be reviewed by the examiner.

The examiner should identify any disabilities found to be present regarding these three claims.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified backside, head, or upper spine disability had its onset during, or is otherwise related to, service, including any combat service.

A complete rationale or explanation should be provided for the opinion reached.

3.  Obtain a medical opinion from an appropriate medical professional as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin cancer had its onset during service, or is otherwise related to, service, including in-service sun exposure.  The entire claims file should be reviewed by the medical professional.  Schedule a VA examination if determined to be necessary.

A complete rationale or explanation should be provided for the opinion reached.  If the reviewer feels that a requested opinion cannot be rendered without resorting to speculation, the reviewer must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

4.  Finally, readjudicate the issues remaining on appeal, including the eye claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


